DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The Amendment filed on March 16th, 2021 is acknowledged.  By this amendment, claims 4, 5, 15, 16, and 18 have been amended.  Accordingly, claims 1-20 are currently pending in this application and claims 1 and 15 are in independent form.  Applicant’s amendment to the title has been accepted.  Applicant’s amendment to claim 18 had obviated the claim objection indicated in the previous office action.  Applicant’s amendment to claims 4 and 5 had obviated the 112(b) rejection indicated in the previous office action.  
					Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicants’ response filed on March 16th, 2021 (see Applicant’s remarks on page 10, line 20 to page 11, line 9), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, the closest prior art of record to Kim et al. (U.S. Pub. 2017/0154838) discloses a semiconductor package comprising a semiconductor chip 120 including a connection pad 120p (electrode pad) disposed on an active surface of the semiconductor chip 120 (see paragraph [0081] and fig. 18), a passivation layer 122 disposed on the connection pad 120p and the active surface and having an opening 
	However, Kim does not discloses “wherein the capping pad includes:
a central portion disposed in the opening, and a peripheral portion extending from the central portion onto the passivation layer, and having a crystal grain having a size different from that of a crystal grain of the central portion”, as recited in independent claim 1 and “a first portion of the capping pad in contact with the connection pad has a crystal grain having a size different than that of a size of a crystal grain of a second portion of the capping pad disposed directly below the stepped portion of the passivation layer in the stacking direction”, as recited in independent claim 15.
Claims 2-14, and 16-20 also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892